Filed 12/8/20 P. v. Higginson CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

 THE PEOPLE,                                                         B301825

          Plaintiff and Respondent,                                  (Los Angeles County
                                                                     Super. Ct. No. MA071820)
          v.

 THEODORE HIGGINSON,

          Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Kathleen Blanchard, Judge. Affirmed.
     Michele A. Douglass, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                   _________________________
      Pursuant to a negotiated plea, defendant and appellant
Theodore Higginson pled no contest to violation of Penal Code
section 245, subdivision (a)(4).1 After he violated the terms of his
probation, the trial court imposed the agreed-upon term of three
years in prison. We affirm the judgment.
      FACTUAL AND PROCEDURAL BACKGROUND2
       On the morning of June 27, 2017, Higginson, armed with a
gun, pounded on the windows of Lenntine Futch’s house. He
threatened to “knock out [her] windows” and “come in there and
fuck all of you all up.” Higginson had previously attempted to
hurt Futch and her nephew. Futch was afraid for her life.
      On the evening of July 27, 2017, Richard Williams was
walking near an intersection in Lancaster when Higginson,
driving a sport utility vehicle, sped towards him. Williams
jumped out of the way to avoid being hit by the car. Higginson
then threatened Williams, saying, “I’m gonna beat you up,
mother fucker.” Williams took off running, and Higginson said,
“I’m going to kill you.”
      In an information filed on September 22, 2017, Higginson
was charged with making criminal threats against Futch while
armed with a firearm (§§ 422, subd. (a), 12022, subd. (a)(1),
count 1) and assault with a deadly weapon against Williams
(§ 245, subd. (a)(1), count 2). The information alleged, as to both
offenses, that Higginson had suffered two prior serious or violent



1    All further undesignated statutory references are to the
Penal Code.
2     Because Higginson pled no contest before trial, we derive
the facts from the preliminary hearing transcript.




                                 2
felony convictions. (§§ 667, subds. (a), (b)–(i), 1170.12, subds. (a)–
(d).)
       In May 2018, the information was amended to add a third
count of assault by means of force likely to produce great bodily
injury. (§ 245, subd. (a)(4), count 3.) Pursuant to a negotiated
disposition, Higginson pled no contest to count 3. In accordance
with the plea bargain, the trial court imposed the middle term of
three years in prison, but suspended execution of the sentence
and placed Higginson on formal probation for three years. The
terms of Higginson’s probation required, among other things,
that he attend three months of anger management counseling
and serve 364 days in jail with credit for 525 days served. The
court dismissed the two remaining counts. It imposed a
restitution fine of $300, a suspended parole revocation restitution
fine in the same amount, a $40 court operations assessment, and
a $30 criminal conviction assessment.
       On February 15, 2019, Higginson was arrested for
assaulting his former girlfriend, Porschea Alley. As a result, he
was charged in a new case, no. MA075715. His probation was
revoked in the instant case and the matter was set for a
probation violation hearing.
       On April 24, 2019, defense counsel expressed concern about
Higginson’s competency. The trial court asked Higginson a series
of questions, concluded he was “lucid and oriented,” and declined
to declare a doubt.
       On May 17, 2019, the trial court held the probation
violation hearing. Alley testified that she and Higginson had
dated for approximately seven years and had an infant daughter
together, but were no longer in a relationship. In the early
morning hours of February 15, 2019, Alley and Higginson were




                                  3
outside Alley’s apartment, talking. According to Alley’s
statements to a police officer, she and Higginson argued. He
yelled, “Bitch, let me get my daughter,” and threatened to kill
her. He started his car and drove toward her. She ran toward
her apartment and jumped out of the way to avoid being hit by
the car. When Higginson stopped the vehicle, it was less than
five feet away from the concrete steps leading to her apartment.
Alley believed he was going to run over her with the car.
       At the probation violation hearing, Alley testified that she
had refused to let Higginson take the baby because she disliked a
woman who was at his home that evening. She called police and
falsely told them that Higginson tried to run her over because she
was angry that he had been cheating on her, and “wanted to get
him in trouble for having a girl over there. . . .” She admittedly
requested an emergency protective order.
       The trial court did not credit Alley’s testimony that she had
lied to the officer, and found Higginson in violation of his
probation.
       After a break in the proceedings, Higginson pled no contest
to making criminal threats in violation of section 422 in the Alley
case, no. MA075715. At a subsequent sentencing hearing, the
trial court terminated probation and ordered the three-year
sentence imposed in the instant case executed, to be served
concurrently with the sentence in case no. MA075715. It
awarded Higginson 940 days of custody credit.
       Higginson timely appealed.
                            DISCUSSION
       After review of the record, Higginson’s court-appointed
counsel filed an opening brief that raised no issues, and
requested that this court conduct an independent review of the




                                 4
record pursuant to People v. Wende (1979) 25 Cal. 3d 436.
Appellant was advised that he had 30 days to submit by brief or
letter any contentions or argument he wished this court to
consider. We have received no response.
       We have examined the record, and are satisfied no arguable
issues exist and Higginson’s attorney has fully complied with the
responsibilities of counsel. (People v. Kelly (2006) 40 Cal. 4th 106,
125–126; People v. Wende, supra, 25 Cal.3d at pp. 443.)
                          DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                           EDMON, P. J.


We concur:



                        EGERTON, J.



                        DHANIDINA, J.




                                 5